DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shah et al. (US 20150100799).
Regarding claim 1, Shah teaches
A processor comprising: 

a non-volatile storage (Fig. 1A – 104) to store a plurality of configurations for the processor, each of the plurality of configurations (Fig. 1A – 106) to be associated with a different maximum junction temperature of the processor and including a plurality of entries, each of the plurality of entries to store configuration information for the processor for one of the plurality of configurations, the configuration information including at least one of a guaranteed operating frequency or a core count; and ([0016], “memory 104 may comprise any suitable type of memory unit, memory device, memory article, memory medium, storage device, storage article, storage medium, register and/or storage unit, for example, memory, removable or non-removable media, volatile or non-volatile memory or media”, [0038], “In other embodiments, the processor 108 or thermal management logic 102 may retrieve configuration information 106 from memory 104 in some embodiments.”, [0020], “instead of having only one set of fixed frequencies and Tjmax values, may include additional configurable states with both lower or higher Tjmax and corresponding frequencies. For example, processor 108 may be arranged to operate in a plurality of thermal modes comprising a thermal limit down mode, a normal thermal limit mode and a thermal limit up mode. In some embodiments, thermal management logic 102 may be operative to select a thermal mode based on one or more properties of the apparatus. For example, the various thermal configurations or modes may be stored as configuration information 106 and may be accessible to hardware and software through one or more interfaces and can be chosen either at boot or dynamically during operation.”, [0022], “In various embodiments, each each thermal mode may include a different Tjmax, operating frequency, power requirement, estimated heat generation or any other suitable parameter or property. In some embodiments, each of the plurality of thermal modes comprises different operating frequencies and power consumption levels that are pre-determined and are known to a system designer or OEM.”)
a power controller to control the processor to operate at one of the plurality of configurations based at least in part on a selected thermal set point of a plurality of thermal set points of the processor, (Fig. 3, [0023], “In some embodiments, the addition of the configurable Tjmax set points may allow designers and OEMs to alter the required temperature (Tjmax), processor power and processor performance by selecting Tjmax design points that better suit a system design.”, [0033], “a lower Tjmax configuration may be selected which may result in power savings and an increase operating frequency and improved performance.” And [0035], “thermal solutions for a computing system may be designed to work in a worst-case environment, thermal solution resistance extremes and high-power workloads such that under typical conditions and workloads, the processor may operate under a normal temperature limit. In this situation, a lower Tjmax configuration may be dynamically selected to improve performance during the typical operation modes.”)
Regarding claim 10, Shah teaches wherein the non-volatile storage comprises: a first entry of the plurality of entries to store a first configuration of the plurality of configurations, the first configuration including a first guaranteed operating frequency information or settings for the various thermal modes may be stored as configuration information 106. For example, the configuration information may comprise or include a maximum temperature limit or an operating frequency for each thermal mode. In some embodiments, the configuration information 106 may be included with, stored by or otherwise accessible by processor 108 through one or more interfaces.” [0033], “a lower Tjmax configuration may be selected which may result in power savings and an increase operating frequency and improved performance.”) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 2, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shah and Artman (US 20140277750).
Regarding claim 2, Shah teaches wherein the power controller is to receive the selected thermal set point from a management controller of a data center, the management controller coupled to the processor, wherein the management controller is to provide the selected thermal set point based upon a configuration of a system in which the processor is included. ([0022-23], “the additional two configurable points with Tjmax up and down (e.g. thermal limit up mode and thermal limit down mode) may be tested a priori and provided as alternative design points for customer platform optimization from a cost and performance point of view. In various embodiments, each of the plurality of thermal modes comprises one or more defined thermal, power and performance characteristics. For example, each thermal mode may include a different Tjmax, operating frequency, power requirement, estimated heat generation or any other suitable parameter or property. In some embodiments, each of the plurality of thermal modes comprises different operating frequencies and power consumption levels that are pre-determined and are known to a system designer or OEM. … the addition of the configurable Tjmax set points may allow designers and OEMs to alter the required temperature (Tjmax), processor power and processor performance by selecting Tjmax design points that better suit a system design. The flexibility of optimizing processor a platform design for a given SKU of processors may also enable designers and OEMs to target the right platform for end-users. For example, designers may be able to optimize cooling solution cost, performance and acoustics by selecting an appropriate Tjmax or thermal limit mode.” And [0029], “As shown, the systems 150 of FIG. 1B include, but are not limited to a processor 108, configuration information 106, platforms or systems 120, 124 and 128 and cooling components 122, 126 and 130. Processor 108 and the corresponding configuration information 106 may be available to each of systems 120, 124 and 128 in various embodiments. In this manner, a designer of each of these systems may be able to select a thermal configuration for the system based on any number of parameters or factors.”)
Shah does not teach but Artman teaches
a management controller of a data center, the management controller coupled to the processor (Fig. 1, [0007], “Thermal energy management in multi-node information handling systems can present a complex problem due to the large variation in thermal conditions within an information handling system rack or other type of multi-node chassis. Multi-node server information handling systems often are designed to have a high density to increase the processing capability of systems deployed in valuable data center space. An information handling system rack may include a large number of server information handling systems in a dense arrangement that share power and cooling resources under the control of a chassis management controller (CMC).” And [0018], “if a server information handling system sled 14 has a relatively high load at a CPU 16, increased processing cycles will increase power consumption from power a chassis management controller (CMC) 30 may exercise varying degrees of management control over fan speeds in cooperation with baseboard management controllers (BMCs) 32 distributed at the server information handling system sleds 14.”)
Artman is cited to teach a similar concept of thermal and power management of an electronic device.  Based on Artman, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Shah to use a management controller of a data center to provide thermal set point information to the system.  Based on the KSR rationale of combining prior art elements according to known methods to yield predictable results, to use a management controller of Artman which provides information on thermal control of the system and combine this with thermal set points taught by Shah to configure the system taught by Shah. 
Regarding claim 8, Shah does not teach but Artman teaches wherein the power controller is to further override a default behavior of a cooling solution coupled to the processor in response to the margin being less than the first threshold. ([0021], “A fail safe module 40 overrides restrictions on fan speeds of cooling fans 24 if thermal conditions become excessive to ensure that damage does not occur to components disposed in chassis 12.”)
Artman is cited to teach a similar concept of thermal and power management of an electronic device.  Based on Artman, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Shah to use a cooling system.  Furthermore, being able to by using a cooling system the based on temperature improves on Shah by being able to prevent overheating and/or cool the system to a temperature that improves performance. To one of ordinary skill in the art before the effective filing date of the invention it would have been advantageous to make this modification because “fail safe module 40 overrides restrictions on fan speeds of cooling fans 24 if thermal conditions become excessive to ensure that damage does not occur to components disposed in chassis 12.”, [0021]

Claims 3, 9, 11, and 14, are rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of Lee et al. (US 20180167878). 
Regarding claim 3, Lee teaches wherein the power controller is to dynamically determine the selected thermal set point based at least in part on a measured temperature of the processor, the measured temperature to be one of a measured internal processor temperature or a measured processor case temperature and associated with one of the different maximum junction temperatures of the processors.
([0028], “In various embodiments, the system may include one or more sensors operative to sense a temperature of the processor 108. For example, in some 
Shah teaches dynamically determining the thermal set point but does not specifically mention that it is based on a measured processor temperature. Lee teaches wherein the power controller is to dynamically determine the selected thermal set point based at least in part on a measured temperature of the processor, (Figs. 3-9, [0033], “Managing thermal energy generation, without unnecessarily impacting quality of service ("QoS"), can be accomplished via thermal power envelope (TPE) 120, which accounts for multiple heat sources in the PCD 102 and by monitoring a power budget and/or one or more sensor measurements … By closely monitoring the power budget in view of the skin temperature, the thermal management module 119 may systematically and individually adjust performance settings of active processing components in an effort to optimize user experience without exceeding a predefined sustained thermal power envelope (e.g., TPE 120). By selectively adjusting performance settings as a function of user experience, the thermal mitigation system of a printed circuit board (PCB) temperature threshold (row 605). It should be appreciated that the PCB temperature threshold represents a trigger for moving to a next state in the CPU state manager 130. As illustrated in the embodiment of FIG. 6, a first power scaling bucket (column 602) may have a power level of 2.0 W and a TPE+offset value equal to TPE. The PCB temperature threshold for the first power scaling bucket represents the temperature threshold at which the device does not exceed the surface temperature limit/requirements, which may be defined by a device manufacturer's policy or by industry or regulatory bodies. As illustrated in FIG. 6, each additional power scaling bucket, which may be predefined or dynamically determined, represents an offset from the first power scaling bucket. A second power scaling bucket (column 604) may have a power level of 2.5 W, a TPE+offset value equal to TPE+0.5 W, and a PCB temperature threshold value equal to the bucket 1 threshold minus a value X. A temperature sensor(s) 116 may be monitored when the PCD 102 begins to approach a skin temperature (T.sub.skin). In response, CPU state manager 130 may enter CPU state 902. CPU state 902 corresponds to a power level N (e.g., power scaling bucket 610 in FIGS. 6, 8, and 9) during which the CPU state manager 130 maintains the core frequency/core count performance level associated with the power consumption value that matches TPE+2.0 W. CPU state 904 corresponds to a power level N-1 (e.g., power scaling bucket 608) during which the CPU state manager 130 maintains the core frequency/core count performance level associated with the power consumption value that matches TPE+1.5 W. CPU state 906 corresponds to a power level N-2 (e.g., power scaling bucket 606) during which the CPU state manager 130 maintains the core frequency/core count performance level associated with the power consumption value that matches TPE+1.0 W. CPU state 908 corresponds to a power level N-3 (e.g., power scaling bucket 604) during which the CPU state manager 130 maintains the core frequency/core count performance level associated with the power consumption value that matches TPE+0.5 W. CPU state 910 corresponds to a power level N-4 (e.g., power 
Lee is cited to teach a similar concept of thermal and power management of an electronic device.  Based on Lee, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Shah to select a thermal set point based on a measured processor temperature.  Furthermore, being able determine a thermal set point based on processor temperature improves on Shah by being able to reduce power consumption and/or prevent overheating of the system. To one of ordinary skill in the art a before the effective filing date of the invention it would have been advantageous to make this modification because “[b]y selectively adjusting performance settings as a function of user experience, the thermal mitigation system of FIG. 1 may optimize QoS under any use case workload.”, [0033]
Regarding claim 9, Shah does not teach but Lee teaches wherein firmware is to set a priority order of the plurality of configurations. ([0053], “The traversal illustrated in the exemplary embodiment of FIG. 7 may operate as follows. The traversal process may start at the highest power value (cell 700) in column 416. The power levels contained in column 416 may be searched until a matching power value is reached. It should be appreciated that the power value in cell 714 represents a match for the fifth firmware, a combination of hardware and software, software, or software in execution. For example, a component may be, but is not limited to being, a process running on a processor, a processor, an object, an executable, a thread of execution, a program, and/or a computer.” Where the traversal of the table is interpreted as the priority of the plurality of configurations)
Lee is cited to teach a similar concept of thermal and power management of an electronic device.  Based on Lee, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Shah to prioritize the configurations.  Furthermore, being able to prioritize the configurations improves on Shah by being able to reduce power consumption and/or prevent overheating of the system. To one of ordinary skill in the art a before the effective filing date of the invention it would have been advantageous to make this modification because “[b]y selectively adjusting performance 
Regarding claim 11, Shah does not teach but Lee teaches wherein the power controller is, in response to a measured temperature of the processor being less than the second thermal set point, to cause the at least one core to operate at the second guaranteed operating frequency. ([0062], “As temperatures decrease, the CPU state manager 130 may transition from CPU state 910 to 908 (state transition 911), from CPU state 908 to 906 (state transition 913), from CPU state 906 to 904 (state transition 915), and from CPU state 904 to 902 (state transition 917). When in CPU state 910, if the temperature reduces below the threshold set for power level N-4 (state transition 911), the CPU state manager 130 may execute the thermal mitigation actions for Bucket N-3 (e.g., Bucket 2, assuming N=5). When in CPU state 908, if the temperature reduces below the threshold set for power level N-3 (state transition 913), the CPU state manager 130 may execute the thermal mitigation actions for Bucket N-2 (e.g., Bucket 3, assuming N=5). When in CPU state 906, if the temperature reduces below the threshold set for power level N-2 (state transition 915), the CPU state manager 130 may execute the thermal mitigation actions for Bucket N-1 (e.g., Bucket 4, assuming N=5). When in CPU state 904, if the temperature reduces below the threshold set for power level N-1 (state transition 917), the CPU state manager 130 may execute the thermal mitigation actions for Bucket N (e.g., Bucket 5, assuming N=5).)
Lee is cited to teach a similar concept of thermal and power management of an electronic device.  Based on Lee, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject 
Regarding claim 14, Shah teaches
A machine-readable medium having stored thereon instructions, which if performed by a machine cause the machine to perform a method comprising: 
operating a processor at a plurality of temperatures each corresponding to one of a plurality of configured maximum junction temperatures for the processor; ([0028],”the system may include one or more sensors operative to sense a temperature of the processor 108. For example, in some embodiments, the processor may include an embedded sensor that sense and report the temperature of the processor.” And  [0020], “instead of having only one set of fixed frequencies and Tjmax values, may include additional configurable states with both lower or higher Tjmax and corresponding frequencies. For example, processor 108 may be arranged to operate in a plurality of thermal modes comprising a thermal limit down mode, a normal thermal limit mode and a thermal limit up mode. In some embodiments, thermal management logic 102 may be operative to select a thermal mode based on one or more properties of the apparatus. For example, the various thermal configurations or modes may be stored as 
identifying, for at least some of the plurality of temperatures, a guaranteed operating frequency for association with at least one of the plurality of configured maximum junction temperatures for the processor; (Fig. 3, [0020], “instead of having only one set of fixed frequencies and Tjmax values, may include additional configurable states with both lower or higher Tjmax and corresponding frequencies. For example, processor 108 may be arranged to operate in a plurality of thermal modes comprising a thermal limit down mode, a normal thermal limit mode and a thermal limit up mode. In some embodiments, thermal management logic 102 may be operative to select a thermal mode based on one or more properties of the apparatus. For example, the various thermal configurations or modes may be stored as configuration information 106 and may be accessible to hardware and software through one or more interfaces and can be chosen either at boot or dynamically during operation.”, [0022], “In various embodiments, each of the plurality of thermal modes comprises one or more defined thermal, power and performance characteristics. For example, each thermal mode may include a different Tjmax, operating frequency, power requirement, estimated heat generation or any other suitable parameter or property.” And [0039], “at 310, a normal thermal limit mode may be selected and at 312 a processor may be operated at a higher temperature than the thermal limit down mode and a lower temperature than the thermal limit up mode.”))
identifying, for at least one of the plurality of temperatures, a core count value for association with the at least one of the plurality of configured maximum junction temperatures, the core count value to identify a maximum number of active cores; and (Fig. 3, [0020], “instead of having only one set of fixed frequencies and Tjmax values, may include additional configurable states with both lower or higher Tjmax and corresponding frequencies. For example, processor 108 may be arranged to operate in a plurality of thermal modes comprising a thermal limit down mode, a normal thermal limit mode and a thermal limit up mode. In some embodiments, thermal management logic 102 may be operative to select a thermal mode based on one or more properties of the apparatus. For example, the various thermal configurations or modes may be stored as configuration information 106 and may be accessible to hardware and software through one or more interfaces and can be chosen either at boot or dynamically during operation.”, [0022], “In various embodiments, each of the plurality of thermal modes comprises one or more defined thermal, power and performance characteristics. For example, each thermal mode may include a different Tjmax, operating frequency, power requirement, estimated heat generation or any other suitable parameter or property.” And [0039], “at 310, a normal thermal limit mode may be selected and at 312 a processor may be operated at a higher temperature than the thermal limit down mode and a lower temperature than the thermal limit up mode.”))
storing, in a non-volatile storage of the processor, the plurality of configured maximum junction temperatures associated with the plurality of guaranteed operating frequencies and the at least one core count value, to enable field configuration of the guaranteed operating frequency based on a selected one of the plurality of configured non-volatile memory or media”, [0038], “In other embodiments, the processor 108 or thermal management logic 102 may retrieve configuration information 106 from memory 104 in some embodiments.”, [0020], “instead of having only one set of fixed frequencies and Tjmax values, may include additional configurable states with both lower or higher Tjmax and corresponding frequencies. For example, processor 108 may be arranged to operate in a plurality of thermal modes comprising a thermal limit down mode, a normal thermal limit mode and a thermal limit up mode. In some embodiments, thermal management logic 102 may be operative to select a thermal mode based on one or more properties of the apparatus. For example, the various thermal configurations or modes may be stored as configuration information 106 and may be accessible to hardware and software through one or more interfaces and can be chosen either at boot or dynamically during operation.”, [0022], “In various embodiments, each of the plurality of thermal modes comprises one or more defined thermal, power and performance characteristics. For example, each thermal mode may include a different Tjmax, operating frequency, power requirement, estimated heat generation or any other suitable parameter or property. In some embodiments, each of the plurality of thermal different operating frequencies and power consumption levels that are pre-determined and are known to a system designer or OEM.”)
Shah teaches configuration information stored in a non-volatile memory which includes maximum junction temperature and a guaranteed maximum frequency. Shah also is a system with multiple cores. Shah does not teach that the core count can be part of the configuration information. Lee teaches 
identifying, for at least one of the plurality of temperatures, a core count value for association with the at least one of the plurality of configured maximum junction temperatures, the core count value to identify a maximum number of active cores; and (Figs. 3-9, [0043], “the power sweep module 124 may receive the power sweep table from the pre-characterization results in the configuration file or generate the power sweep table via a process that measures power consumption for all core frequency/count combinations. The power sweep table defines a power consumption value for each of a plurality of core frequency and core count combinations corresponding to the target multi-core chipset. In this regard, it should be appreciated that the power sweep table may be generated by sweeping through each of the available CPU core frequency and core count combinations, and collect power consumption values while running CPU workload(s) on the PCD 102 containing the target chipset.” And  [0060], “As illustrated in FIG. 9, at block 901, the temperature sensor(s) 116 may be monitored when the PCD 102 begins to approach a skin temperature (T.sub.skin). In response, CPU state manager 130 may enter CPU state 902. CPU state 902 corresponds to a power level N (e.g., power scaling bucket 610 in FIGS. 6, 8, and 9) during which the CPU state manager 130 maintains the core 
storing, in a non-volatile storage of the processor, the plurality of configured maximum junction temperatures associated with the plurality of guaranteed operating frequencies and the at least one core count value, (Figs. 3-9, [0043], “the power sweep module 124 may receive the power sweep table from the pre-characterization results in the configuration file or generate the power sweep table via a process that measures power consumption for all core frequency/count combinations. The power sweep table defines a power consumption value for each of a plurality of core frequency and core count combinations corresponding to the target multi-core chipset. In this regard, it should be appreciated that the power sweep table may be generated by sweeping 
Lee is cited to teach a similar concept of thermal and power management of an electronic device.  Based on Lee, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Shah to include in the configuration information a core count.  Furthermore, being able to include the core count in the configuration information improves on Shah and Thomas by being able to reduce power consumption, improve performance, and/or prevent overheating of the system by having the flexibility to enable and disable cores based on the temperature. To one of ordinary skill in the art a before the effective filing date of the invention it would have been advantageous to make this modification because “[b]y selectively adjusting performance settings as a function of user experience, the thermal mitigation system of FIG. 1 may optimize QoS under any use case workload.”, [0033]

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of Thomas et al. (US 2016/0001634).
Regarding claim 4, Shah does not teach but Thomas teaches wherein the power controller is to calculate a margin to a throttle temperature based on the measured temperature and a current thermal set point of the processor. ([0114], “The margin to throttle parameter (.DELTA.T.sub.throttle) may be determined by calculation of a difference between a measured temperature of one of the dies within the MCP and a 
Thomas is cited to teach a similar concept of thermal and power management of an electronic device.  Based on Thomas, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Shah to be able to calculate a throttling margin.  Furthermore, being able to calculate a throttling margin improves on Shah by being able to reduce power consumption and/or prevent overheating of the system. To one of ordinary skill in the art a before the effective filing date of the invention it would have been advantageous to make this modification because reduce power consumption and prevent overheating of the system.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shah and Thomas in view of Lee.
Regarding claim 5, Shah and Thomas do not teach but Lee teaches wherein the power controller is to dynamically adjust the configuration for the processor from a first configuration to a second configuration based on a comparison of the margin to a first threshold, each of the first and second configurations to be one of the plurality of configurations. (Figs. 3-9 [0048], “At block 308, the method 300 may determine a a printed circuit board (PCB) temperature threshold (row 605). It should be appreciated that the PCB temperature threshold represents a trigger for moving to a next state in the CPU state manager 130. As illustrated in the embodiment of FIG. 6, a first power scaling bucket (column 602) may have a power level of 2.0 W and a TPE+offset value equal to TPE. The PCB temperature threshold for the first power scaling bucket represents the temperature threshold at which the device does not exceed the surface temperature limit/requirements, which may be defined by a device manufacturer's policy or by industry or regulatory bodies. As illustrated in FIG. 6, each additional power scaling bucket, which may be predefined or dynamically determined, represents an offset from the first power scaling bucket. A second power scaling bucket (column 604) may have a power level of 2.5 W, a TPE+offset value equal to TPE+0.5 W, and a PCB temperature threshold value equal to the bucket 1 threshold minus a value X. A third power scaling bucket (column 606) may have a power level of 3.0 W, a TPE+offset value equal to TPE+1.0 W, and a PCB temperature threshold value equal to thermal mitigation actions that may be determined based on the search table traversal. In other words, rows 802, 804, and 806 comprise the output(s) of the search table traversal. Row 808 comprises additional output representing a number of remaining Big cores after hotplugging occurs. It should be further appreciated that rows 806 or 808 may be used to decide if and/or how many cores need to be taken offline to achieve the target power scaling bucket.” And [0061], “As temperatures increase, the CPU state manager 130 may transition from CPU state 902 to 904 (state transition 903), from CPU state 904 to 906 (state transition 905), from CPU state 906 to 908 (state transition 907), and from CPU state 908 to 910 (state transition 909). When in CPU 
Lee is cited to teach a similar concept of thermal and power management of an electronic device.  Based on Lee, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Shah and Thomas change configurations based on a threshold.  Furthermore, being able to change configurations based on a threshold improves on Shah and Thomas by being able to reduce power consumption and/or prevent overheating of the system. To one of ordinary skill in the art a before the effective filing date of the invention it would have been advantageous to make this modification because “[b]y selectively adjusting performance settings as a function of user experience, the thermal mitigation system of FIG. 1 may optimize QoS under any use case workload.”, [0033]
Regarding claim 7, Shah and Thomas teach dynamically changing the configuration to a second or third configuration but do not teach this change occurs based on a margin to a threshold but Lee teaches wherein, in response to the margin being less than the first threshold, the power controller is to dynamically reconfigure the a printed circuit board (PCB) temperature threshold (row 605). It should be appreciated that the PCB temperature threshold represents a trigger for moving to a next state in the CPU state manager 130. As illustrated in the embodiment of FIG. 6, a first power scaling bucket (column 602) may have a power level of 2.0 W and a TPE+offset value equal to TPE. The PCB temperature threshold for the first power scaling bucket represents the temperature threshold at which the device does not exceed the surface temperature limit/requirements, which may be defined by a device manufacturer's policy or by industry or regulatory bodies. As illustrated in FIG. 6, each additional power scaling bucket, which may be predefined or dynamically determined, represents an offset from the first power scaling bucket. A second power scaling bucket (column 604) may have a power level of 2.5 W, a TPE+offset value equal to TPE+0.5 W, and a PCB temperature threshold value equal to the bucket 1 threshold minus a 
Lee is cited to teach a similar concept of thermal and power management of an electronic device.  Based on Lee, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Shah and Thomas change configurations based on a margin to the threshold.  Furthermore, being able to change configurations based on a margin to the threshold improves on Shah and Thomas by being able to reduce power consumption and/or prevent overheating of the system. To one of ordinary skill in the art a before the effective filing date of the invention it would have been advantageous to make this modification because “[b]y selectively adjusting performance settings as a function of user experience, the thermal mitigation system of FIG. 1 may optimize QoS under any use case workload.”, [0033]


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of Lin (US 20150234450)
Regarding claim 12, Shah does not teach but Lin teaches wherein the processor is to operate with a first guaranteed operating frequency selected by a user based on an indication from the user of a maximum temperature at which the processor is to operate, the maximum temperature less than a first thermal set point of the plurality of thermal set points associated with the first guaranteed operating frequency. ([0063], “For frequency and voltage for each of the first and second processors 104 and 106 are needed to achieve the desired performance levels as indicated by the user selection information 132 given that the actual (e.g., present) performance states of the first and second processors 104 and 106 are as indicated by the signals 1016 and 1018.” And [0067], “The chassis temperature data 1034 and the processor subsystem temperature data 1036, along with the first and second processor performance state signals 1016 and 1018, may also be provided to the user interface providing logic 202 such that these data may be provided to a user via the user interface (e.g., the GUI 130), thus allowing the user greater ability to monitor the operation of the computing system 100 when selecting desired performance levels.” And [0072], “the hardware thermal control logic 1014 may perform the calculations to generate and provide the first and second processor performance level adjustment signals 1044 and 1046 further based on the user selection information 132 indicative of the desired performance levels of the first and second processors 104 and 106. In this manner, the hardware thermal control logic 1014 may, among other advantages, generate and provide the first and second processor performance level adjustment signals 1044 and 1046 so as to adjust the performance levels of the first and second processors 104 and 106 based on a relative relationship between the desired performance levels of the first and second processors 104 and 106. The adjustment of the performance levels may be performed by adjusting 
Lin is cited to teach a similar concept of thermal and power management of an electronic device.  Based on Lin, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Shah to allow a user to set a frequency based on a maximum temperature setting.  Furthermore, being able to allow a user to set a frequency improves on Shah by being able to obtain performance objectives related to temperature. To one of ordinary skill in the art before the effective filing date of the invention it would have been advantageous to make this modification because “the hardware thermal control logic 1014 may, among other advantages, generate and provide the first and second processor performance level adjustment signals 1044 and 1046 so as to adjust the performance levels of the first and second processors 104 and 106 based on a relative relationship between the desired performance levels of the first and second processors 104 and 106.” [0072]

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of Boonie et al. (US 20040215748)
Regarding claim 13, Shah does not teach but Boonie teaches wherein the processor is to lock one or more of the plurality of configurations until a customer is permitted to access the one or more of the plurality of configurations via an unlocking mechanism provided to the customer. (Fig. 5)


Claim 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shah and Lee in view of Gunther (US 20090089543)
Regarding claim 15, Shah and Lee do not teach Gunther teaches wherein the method further comprises: identifying, for at least some of the plurality of temperatures, a maximum thermal design power for association with the at least one of the plurality of configured maximum junction temperatures; and storing, in a non-volatile storage of the processor, the plurality of maximum thermal design powers associated with at least some of the plurality of guaranteed operating frequencies, ([0018], “Icc_max, Vmax, and/or maximum frequency may be limited by "fusing" different operating limits (e.g., or stored values in unit 122) based on the number of active processor cores (as determined by the logic 120), for example. In an embodiment, the maximum frequency may be different when a single processor core is active than when multiple processor cores are active. By monitoring such constraints, an embodiment may improve performance across various workloads.”)
Gunther is cited to teach a similar concept of thermal and power management of an electronic device.  Based on Gunther, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Shah and Lee to identify a maximum thermal design power in conjunction with a maximum frequency and store it for use with the system.  Furthermore, being able to identify a maximum thermal design power in conjunction with a maximum frequency and store it for use with the system improves on Shah and Lee by being able to prevent overheating of the system to while maintaining an appropriate performance. To one of ordinary skill in the art before the effective filing date of the invention it would have been advantageous to make this modification because “By monitoring such constraints, an embodiment may improve performance across various workloads.”, [0018]
Regarding claim 16, Shah and Lee do not teach Gunther teaches wherein the method further comprises: identifying, for at least some of the plurality of temperatures, a maximum current consumption for association with the at least one of the plurality of configured maximum temperatures; and storing, in a non-volatile storage of the processor, the plurality of maximum current consumptions associated with at least some of the plurality of guaranteed operating frequencies. ([0039], “Further, in some maximum operating current (Icc_max), and/or thermal design current (Icc_TDC) may be monitored (e.g., by logic 126), in addition to temperature, maximum operating voltage (Vmax), and/or maximum frequency. Because some constraints may not be dynamically monitored fast enough to change behavior in time to avoid or reduce violating specifications, Icc_max, Vmax, and/or maximum frequency may be limited by "fusing" different operating limits (e.g., or implemented as stored values in unit 122) based on the number of active processor cores (as determined by the logic 120), for example. In an embodiment, the maximum frequency may be different when a single processor core is active than when multiple processor cores are active. By monitoring such constraints, an embodiment may improve performance across various workloads.”)
Gunther is cited to teach a similar concept of thermal and power management of an electronic device.  Based on Gunther, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Shah and Lee to identify a maximum operating current in conjunction with a maximum frequency and store it for use with the system.  Furthermore, being able to identify a maximum operating current in conjunction with a maximum frequency and store it for use with the system improves on Shah and Lee by being able to prevent overheating of the system to while maintaining an appropriate performance. To one of ordinary skill in the art before the effective filing date of the invention it would have been advantageous to make this modification because “By monitoring such constraints, an embodiment may improve performance across various workloads.”, [0018]

Claim 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20180167878) in view of Artman et al. (US 2014/0277750).
A system comprising: a processor including: at least one core to execute instructions; 
a non-volatile storage to store a plurality of configurations for the processor, each of the plurality of configurations to be associated with different maximum junction temperature of the processor and including a plurality of entries, each of the plurality of entries to store configuration information for the processor for one of the plurality of configurations, the configuration information including at least one of a guaranteed operating frequency and a core count; and ([0016], “memory 104 may comprise any suitable type of memory unit, memory device, memory article, memory medium, storage device, storage article, storage medium, register and/or storage unit, for example, memory, removable or non-removable media, volatile or non-volatile memory or media”, [0038], “In other embodiments, the processor 108 or thermal management logic 102 may retrieve configuration information 106 from memory 104 in some embodiments.”’ [0020], “instead of having only one set of fixed frequencies and Tjmax values, may include additional configurable states with both lower or higher Tjmax and corresponding frequencies. For example, processor 108 may be arranged to operate in a plurality of thermal modes comprising a thermal limit down mode, a normal thermal limit mode and a thermal limit up mode. In some embodiments, thermal management logic 102 may be operative to select a thermal mode based on one or more properties of the apparatus. For example, the various thermal configurations or modes may be each thermal mode may include a different Tjmax, operating frequency, power requirement, estimated heat generation or any other suitable parameter or property. In some embodiments, each of the plurality of thermal modes comprises different operating frequencies and power consumption levels that are pre-determined and are known to a system designer or OEM.”)
 a power controller to control the processor to operate at one of the plurality of configurations based at least in part on a selected thermal set point of a plurality of thermal set points of the processor, each of the plurality of thermal set points associated with one of the different maximum junction temperatures, of the processor and one of the plurality of configurations associated with one of the different maximum junction temperatures, each of the different maximum junction temperatures and associated guaranteed operating frequency to be stored in one of a model specific register in the processor of as fuses to be accessible to the power controller; (Fig. 3, [0023], “In some embodiments, the addition of the configurable Tjmax set points may allow designers and OEMs to alter the required temperature (Tjmax), processor power and processor performance by selecting Tjmax design points that better suit a system design.”, [0033], “a lower Tjmax configuration may be selected which may result in power savings and an increase operating frequency and improved performance.” And [0035], “thermal solutions for a computing system may be designed to work in a worst- the dynamic usage of the configurable Tjmax can be enabled by using processor registers (e.g. MSR=Model Specific Registers) that are accessible to software and hardware through the MMIO and PECI interfaces.”)
a cooling solution coupled to the processor to provide cooling to the processor; and (Fig. 1B, [0029], “As shown, the systems 150 of FIG. 1B include, but are not limited to a processor 108, configuration information 106, platforms or systems 120, 124 and 128 and cooling components 122, 126 and 130. Processor 108 and the corresponding configuration information 106 may be available to each of systems 120, 124 and 128 in various embodiments. In this manner, a designer of each of these systems may be able to select a thermal configuration for the system based on any number of parameters or factors.”)
Shah teaches configuration information stored in a non-volatile memory which includes maximum junction temperature and a guaranteed maximum frequency. Shah also is a system with multiple cores. Shah does not teach that the core count can be part of the configuration information. Lee teaches 
the configuration information including at least one of a guaranteed operating frequency and a core count; ([0008], “an integrated circuit having a plurality of processing cores, a memory, and a core frequency/count thermal mitigation stores a power sweep table defining a power consumption value for each of a plurality of core frequency and core count combinations for the integrated circuit.” [0043], “the power sweep module 124 may receive the power sweep table from the pre-characterization results in the configuration file or generate the power sweep table via a process that measures power consumption for all core frequency/count combinations. The power sweep table defines a power consumption value for each of a plurality of core frequency and core count combinations corresponding to the target multi-core chipset. In this regard, it should be appreciated that the power sweep table may be generated by sweeping through each of the available CPU core frequency and core count combinations, and collect power consumption values while running CPU workload(s) on the PCD 102 containing the target chipset.”)
Lee is cited to teach a similar concept of thermal and power management of an electronic device.  Based on Lee, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Shah to include in the configuration information a core count.  Furthermore, being able to include the core count in the configuration information improves on Shah and Thomas by being able to reduce power consumption, improve performance, and/or prevent overheating of the system by having the flexibility to enable and disable cores based on the temperature. To one of ordinary skill in the art a before the effective filing date of the invention it would have been advantageous to make this modification because “[b]y selectively adjusting performance 
Shah and Lee do not teach but Artman teaches
a management controller coupled to the processor and the cooling solution, the 5management controller to control the cooling solution. (Figs. 1-3, [0007], “Thermal energy management in multi-node information handling systems can present a complex problem due to the large variation in thermal conditions within an information handling system rack or other type of multi-node chassis. Multi-node server information handling systems often are designed to have a high density to increase the processing capability of systems deployed in valuable data center space. An information handling system rack may include a large number of server information handling systems in a dense arrangement that share power and cooling resources under the control of a chassis management controller (CMC).” And [0018], “if a server information handling system sled 14 has a relatively high load at a CPU 16, increased processing cycles will increase power consumption from power subsystem 22 and, as a consequence, increase thermal energy output from the CPU 16 as a byproduct of the increased power consumption. The example embodiment depicted by FIG. 1 has fan controller 28 exercising centralized control over fan speeds of plural cooling fans 24, however, in alternative embodiments, fan controller 28 may have logic distributed between various processing and memory resources of chassis 12. For example, a chassis management controller (CMC) 30 may exercise varying degrees of management control over fan speeds in cooperation with baseboard management controllers (BMCs) 32 distributed at the server information handling system sleds 14.”, [0021], “A overrides restrictions on fan speeds of cooling fans 24 if thermal conditions become excessive to ensure that damage does not occur to components disposed in chassis 12.” Where the cooling solution is interpreted as the fan)
Artman is cited to teach a similar concept of thermal and power management of an electronic device.  Based on Artman, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Shah and Lee to use a cooling system.  Furthermore, being able to by using a cooling system the based on temperature improves on Shah and Lee by being able to prevent overheating and/or cool the system to a temperature that improves performance. To one of ordinary skill in the art before the effective filing date of the invention it would have been advantageous to make this modification because “fail safe module 40 overrides restrictions on fan speeds of cooling fans 24 if thermal conditions become excessive to ensure that damage does not occur to components disposed in chassis 12.”, [0021]
As to claim 18, Shah, Lee and Artman teach this claim according to the reasoning provided in claim 2. 
As to claim 19, Shah, Lee, Artman, and Thomas teach this claim according to the reasoning provided in claims 3-5.
As to claim 20, Shah, Lee, and Artman teach this claim according to the reasoning provided in claims 8.

Allowable Subject Matter
6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Response to Arguments
Applicant’s arguments, see 2-4 and 6, filed 01/27/2021, with respect to the rejection(s) of claim(s) 1, 14 and 17 under U.S.C 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shah for claim 1, Shah and Lee for claim 14, and Shah, Lee, and Artman for claim 17.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERI L. HARRINGTON whose telephone number is (571)270-0468.  The examiner can normally be reached on Generally, M-F, 7:30a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHERI L HARRINGTON/           Examiner, Art Unit 2187                                                                                                                                                                                             
February 22, 2021

/JAWEED A ABBASZADEH/           Supervisory Patent Examiner, Art Unit 2187